


Exhibit 10.1


SECOND AMENDMENT
THIS SECOND AMENDMENT dated as of October 21, 2013 (this “Amendment”) relates to
the Multicurrency Credit Agreement (as amended prior to the date hereof, the
“Credit Agreement”) dated as of October 13, 2011 among BRIGGS & STRATTON
CORPORATION (the “Company”), BRIGGS & STRATTON AG (“B&S AG” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”), various
financial institutions and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized definitional terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.
WHEREAS, reference is made to the Guaranty (as amended prior to the date hereof,
the “Guaranty”) dated as of October 13, 2011 and executed by Briggs & Stratton
Power Products Group, LLC (the “Subsidiary Guarantor” and, together with the
Borrowers, the “Loan Parties”) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent; and
WHEREAS, the relevant Loan Parties, the Lenders and the Administrative Agent
have agreed to extend the maturity of the credit facility evidenced by the
Credit Agreement and make other amendments to the Credit Agreement and the
Guaranty as more fully set forth below;
NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
SECTION 1AMENDMENTS TO CREDIT AGREEMENT. Effective on (and subject to the
occurrence of) the Second Amendment Effective Date (as defined below), the
Borrowers, the Lenders and the Administrative Agent agree that the Credit
Agreement is amended as follows:
1.1    The definition of “Acquisition” set forth in Section 1.01 of the Credit
Agreement is amended to add the parenthetical “(unless solely among the Company
and/or one or more of its Subsidiaries)” immediately following the phrase “of
related transactions” appearing therein.
1.2    The definition of “Base Rate” set forth in Section 1.01 of the Credit
Agreement is amended to delete the reference to “Eurocurrency Rate” appearing
therein and to replace such reference with “LIBOR Rate”.
1.3    The definition of “Business Day” set forth in Section 1.01 of the Credit
Agreement is amended to (i) add the parenthetical “(any such day, a “TARGET
Day”)” immediately following the phrase “a day” appearing in clause (b) thereof
and (ii) delete the phrase “which utilizes a single shared platform and was
launched on November 19, 2007” appearing in clause (b) thereof and to replace
such phrase with “TARGET2”.
1.4    The definition of “Change in Law” set forth in Section 1.01 of the Credit
Agreement is amended to delete the phrase “date of this Agreement” appearing
therein and to replace such phrase with “Second Amendment Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender)”.
1.5    The definition of “Consolidated Interest Expense” set forth in Section
1.01 of the Credit Agreement is amended to add the following as a new sentence
at the end thereof:




--------------------------------------------------------------------------------




For purposes hereof, “Consolidated Interest Expense” shall be adjusted to give
effect to each Acquisition (including any Indebtedness assumed in connection
therewith and related interest expense) and each disposition of any Subsidiary
or of all or substantially all of the assets of any Subsidiary or of greater
than 50% of the capital stock, partnership interests, membership interests or
equity of any Subsidiary (including any Indebtedness repaid in connection
therewith and related interest expense), in each case that occurred during the
applicable Computation Period as if such Acquisition or disposition had occurred
at the inception of such Computation Period.
1.6    Each of the definitions of “Credit Termination Date” and “Maturity Date”
set forth in Section 1.01 of the Credit Agreement is amended to delete the date
“October 13, 2016” appearing therein and to replace such date with “October 21,
2018”.
1.7    The definition of “EBITDA” set forth in Section 1.01 of the Credit
Agreement is amended to (i) delete the word “and” appearing between clauses
(b)(iv) and (b)(v) thereof, (ii) add “; and (vi) solely with respect to the
fiscal year of the Company ended June 30, 2013, such non-recurring cash charges
set forth on Schedule 1.01A in an aggregate amount not to exceed $10,992,000;”
as a new clause (b)(vi) thereof and (iii) amend and restate the proviso
appearing at the end thereof to read as follows:
; provided that the amounts added pursuant to item (b)(v) above during any
consecutive twelve-month period shall not exceed in the aggregate the greater of
(A) $15,000,000 and (B) 10% of EBITDA (before giving effect to item (b)(v)
above) during such consecutive twelve-month period. For purposes hereof,
“EBITDA” shall be adjusted to give effect to each Acquisition (including any
Indebtedness assumed in connection therewith and related interest expense) and
each disposition of any Subsidiary or of all or substantially all of the assets
of any Subsidiary or of greater than 50% of the capital stock, partnership
interests, membership interests or equity of any Subsidiary (including any
Indebtedness repaid in connection therewith and related interest expense), in
each case that occurred during the applicable Computation Period as if such
Acquisition or disposition had occurred at the inception of such Computation
Period.
1.8    The definition of “Governmental Authority” set forth in Section 1.01 of
the Credit Agreement is amended to add the phrase “(including any supra-national
bodies such as the European Union or the European Central Bank) and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing)” at
the end thereof.
1.9    The definition of “L/C Sublimit” set forth in Section 1.01 of the Credit
Agreement is amended to delete the amount “$50,000,000” appearing therein and to
replace such amount with “$25,000,000”.
1.10    The definition of “Material Subsidiary” set forth in Section 1.01 of the
Credit Agreement is amended to add the phrase “, other than any Excluded
Subsidiary” at the end thereof.
1.11    The definition of “Swing Line Sublimit” set forth in Section 1.01 of the
Credit Agreement is amended to delete the amount “$25,000,000” appearing therein
and to replace such amount with “$40,000,000”.
1.12    The definition of “Swiss Ten Non-Bank Rule” set forth in Section 1.01 of
the Credit Agreement is amended to add the word “must” immediately following the
phrase “B&S AG” appearing therein.

2

--------------------------------------------------------------------------------




1.13    The definition of “Total Funded Debt” set forth in Section 1.01 of the
Credit Agreement is amended to add the following as a new sentence at the end
thereof:
For purposes hereof, “Total Funded Debt” shall be adjusted to give effect to
each Acquisition (including any Indebtedness assumed in connection therewith and
related interest expense) and each disposition of any Subsidiary or of all or
substantially all of the assets of any Subsidiary or of greater than 50% of the
capital stock, partnership interests, membership interests or equity of any
Subsidiary (including any Indebtedness repaid in connection therewith and
related interest expense), in each case that occurred during the applicable
Computation Period as if such Acquisition or disposition had occurred at the
inception of such Computation Period.
1.14    Section 1.01 of the Credit Agreement is amended to (i) delete the
definition of “Total Leverage Ratio” appearing therein and (ii) add the
following definitions thereto in the proper alphabetical order and, where
applicable, replace the corresponding previously existing definitions:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption.
“AUD Bank Bill Reference Rate” means, for any Loans denominated in Australian
dollars, the AUD Screen Rate or, if applicable pursuant to the terms of Section
4.05(a), the applicable Reference Bank Rate.
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for Australian
dollars bills of exchange with a tenor equal in length to such Interest Period
as displayed on page BBSY of the Reuters screen or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion and
consistent with any such selection by the Administrative Agent generally under
substantially similar credit facilities for which it acts as administrative
agent.
“CDOR Rate” means, for any Loans denominated in Canadian dollars, the CDOR
Screen Rate or, if applicable pursuant to the terms of Section 4.05(a), the
applicable Reference Bank Rate.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as administered by the Investment Industry Regulatory Organization of Canada (or
any other Person that takes over the administration of such rate) for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
the CDOR page of the Reuters screen or, in the event such rate does not appear
on such Reuters page, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion and
consistent with any such selection by the Administrative Agent generally under
substantially similar credit facilities for which it acts as administrative
agent.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Designated Person” means any Person listed on a Sanctions List.

3

--------------------------------------------------------------------------------




“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Eurocurrency Rate” means, for any Interest Period with respect to (i) a
Eurocurrency Loan denominated in a LIBOR Quoted Currency, the rate per annum
equal to the London interbank offered rate administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate), as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or other
commercially available source providing quotations of such rate as designated by
the Administrative Agent from time to time) (the “LIBOR Screen Rate”) as of the
Specified Time and on the Quotation Day for such LIBOR Quoted Currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that if any LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement and
(ii) a Eurocurrency Loan denominated in a Non-Quoted Currency, the applicable
Local Screen Rate as of the Specified Time and on the Quotation Day for such
Non-Quoted Currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; provided that if any Local Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. Notwithstanding the foregoing, (A) if any Screen Rate is not
available at such time for any reason for the applicable Interest Period (the
“Impacted Interest Period”), then the Eurocurrency Rate for such currency and
Interest Period shall be the Interpolated Rate, and (B) if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. It is understood and agreed that all of the terms and conditions
of this definition of “Eurocurrency Rate” shall be subject to Section 4.05.
“Excluded Subsidiary” means (a) any Subsidiary that is a captive insurance
company, (b) any Subsidiary that is a special purpose entity for asset
securitization or other off balance sheet purposes and with respect to which
becoming a Guarantor would violate requirements set forth in its organizational
documents, debt agreements or applicable law, (c) any Subsidiary prohibited by
law from becoming a Guarantor and (d) joint venture Subsidiaries formed after
the date of this Agreement to the extent the organizational documents of any
such joint venture Subsidiary prohibit it from becoming a Guarantor.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of such Specified Swap Obligation is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an ECP at the time the guarantee of such Loan Party becomes or would become
effective with respect to such Specified Swap Obligation or (b) in the case of a
Specified Swap Obligation subject to a clearing requirement pursuant to Section
2(h) of the Commodity Exchange Act (or any successor provision thereto), because
such Loan Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of
the Commodity Exchange Act (or any successor provision thereto), at the time the
guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee is or becomes illegal.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

4

--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select on
a basis consistent with that applied by the Administrative Agent generally to
substantially similar credit facilities for which it acts as administrative
agent.
“LIBOR Quoted Currency” means Dollars, Euros, Japanese yen, Swiss francs and
British pounds.
“LIBOR Rate” means, for any Loans in a LIBOR Quoted Currency, the LIBOR Screen
Rate or, if applicable pursuant to the terms of Section 4.05(a), the applicable
Reference Bank Rate.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.
“Local Screen Rates” mean the AUD Screen Rate, the CDOR Screen Rate and the
STIBOR Screen Rate.
“Non-Quoted Currency” means each of Australian dollars, Canadian dollars and
Swedish kronor.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, (i) if the currency is British pounds, Australian dollars or Canadian
dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(a)    in relation to Loans denominated in Australian dollars, as the bid rate
observed by the relevant Reference Bank for Australian dollar denominated bank
accepted bills and negotiable certificates of deposit issued by banks which are
for the time being designated “Prime Banks” by

5

--------------------------------------------------------------------------------




the Australian Financial Markets Association that have a remaining maturity
equal to the relevant period;
(b)    in relation to Loans denominated in Canadian dollars, as the rate at
which the relevant Reference Bank is willing to extend credit by the purchase of
bankers acceptances which have been accepted by banks which are for the time
being customarily regarded as being of appropriate credit standing for such
purpose with a term to maturity equal to the relevant period;
(c)    in relation to Loans denominated in Swedish kronor, as the rate at which
the relevant Reference Bank could borrow funds in the Stockholm interbank market
in Swedish kronor and for the relevant period, were it to do so by asking for
and accepting interbank offers in Swedish kronor and for that period; and
(d)    in relation to Loans denominated in any LIBOR Quoted Currency, as the
rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.
“Reference Banks” means JPMCB and such other banks as may be appointed by the
Administrative Agent in consultation with the Company, in a manner consistent
with that applied by the Administrative Agent generally to substantially similar
credit facilities for which it acts as administrative agent.
“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.
“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the US government and administered by OFAC; and
(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the US State Department, the US Department of Commerce or the US
Department of the Treasury.
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by any other U.S. government entity, in each case as the
same may be amended, supplemented or substituted from time to time.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.
“Second Amendment Effective Date” means October 21, 2013.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

6

--------------------------------------------------------------------------------




“Specified Time” means (i) with respect to any Loan denominated in Australian
dollars, as of 11:00 a.m., Sydney, Australia time, (ii) with respect to any Loan
denominated in Canadian dollars, as of 11:00 a.m. Toronto, Ontario time and
(iii) with respect to any Loan denominated in Swedish kronor or a LIBOR Quoted
Currency, as of 11:00 a.m., London time.
“STIBOR Screen Rate” means, with respect to any Interest Period, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
other Person that takes over the administration of such rate) for Swedish kronor
with a tenor equal in length to such Interest Period as displayed on the
appropriate page of the Reuters screen or, in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion and consistent with any
such selection by the Administrative Agent generally under substantially similar
credit facilities for which it acts as administrative agent.
“STIBOR Rate” means, for any Loans denominated in Swedish kronor, the STIBOR
Screen Rate or, if applicable pursuant to the terms of Section 4.05(a), the
applicable Reference Bank Rate.
“Swiss Guidelines” means, together, the guidelines S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend "Obligationen"), S-02.123 in relation to
inter bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 "Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen"), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 "Geldmarktpapiere und Buchforderungen inländischer Schuldner"),
the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 "Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben" vom 7. Februar 2007) and the circular letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben Nr.
34 “Kundenguthaben” vom 26. Juli 2011) as issued, and as amended or replaced
from time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.
“Swiss Twenty Non-Bank Rule” means the requirement that the aggregate number of
creditors (other than Swiss Qualifying Lenders) of B&S AG under all outstanding
debts relevant for classification as debentures (Kassenobligation) (within the
meaning of the Swiss Guidelines), including Loans to B&S AG, must not at any
time exceed 20, in accordance with the Swiss Guidelines.
“Swiss Withholding Tax ” means any Taxes levied pursuant to the Swiss Federal
Act on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.
“TARGET Day” has the meaning assigned to such term in the definition of
“Business Day”.

7

--------------------------------------------------------------------------------




1.15    Section 2.13(a) of the Credit Agreement is amended to add the sentence
“All (i) interest computed by reference to the AUD Bank Bill Reference Rate or
the CDOR Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year) and (ii) interest in respect of Borrowings in British pounds
shall be computed on the basis of a year of 365 days, and in each case of the
foregoing clauses (i) and (ii) shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).” immediately
following the first sentence thereof.
1.16    Section 3.01(b)(i) of the Credit Agreement is amended to add the phrase
“, liquidity” immediately following the phrase “restriction, reserve” appearing
therein.
1.17    Section 4.03 of the Credit Agreement is amended to (i) delete each
reference to “ten days” appearing in clauses (a) and (b) thereof and to replace
each such reference with “twenty (20) days” and (ii) add the phrase “and
liquidity” immediately following the phrase “with respect to capital adequacy”
appearing in clause (b) thereof.
1.18    Section 4.05 of the Credit Agreement is amended to become a new Section
4.05(b) and to add the following as a new Section 4.05(a):
(a)    If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the Eurocurrency Rate for such
Interest Period for such Eurocurrency Borrowing; provided that if any Reference
Bank Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, however, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurocurrency Rate for such Eurocurrency Borrowing, (i) if such
Borrowing shall be requested in Dollars, then such Borrowing shall be made as a
Base Rate Borrowing at the Base Rate and (ii) if such Borrowing shall be
requested in any Offshore Currency, the Eurocurrency Rate shall be equal to the
cost to each Lender to fund its pro rata share of such Eurocurrency Borrowing in
such currency (from whatever source and using whatever methodologies as such
Lender may select in its reasonable discretion).
1.19    Section 4.05(b) of the Credit Agreement is amended to add the phrase
“currency or” immediately following the phrase “do not exist for determining the
Eurocurrency Rate for any requested” appearing therein.
1.20    Section 4.07 of the Credit Agreement is amended to (i) add the phrase
“(a)” immediately prior to the phrase “may use any reasonable averaging”
appearing therein and (ii) add the phrase “and (b) shall act in good faith (and
not on an arbitrary or capricious basis) and in a manner generally consistent
with similarly situated customers of the Administrative Agent, such Lender or
such Participant, as applicable, under agreements having provisions similar to
the relevant Sections of this Article IV, after consideration of such factors as
the Administrative Agent, such Lender or such Participant, as applicable, then
reasonably determines to be relevant; provided that none of the Administrative
Agent, such Lender or such Participant, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith” at
the end of the second sentence thereof.

8

--------------------------------------------------------------------------------




1.21    Section 6.09 of the Credit Agreement is amended to (i) delete the word
“material” appearing immediately prior to the phrase “tax returns” appearing
therein, (ii) delete the word “material” appearing immediately prior to the
phrase “taxes and other governmental” appearing therein, (iii) add the phrase
“(a)” immediately following the word “except” appearing therein and (iv) add the
phrase “and/or (b) where the failure to do so could not reasonably be expected
to have a Material Adverse Effect” at the end of the first sentence thereof.
1.22    Section 6.10 of the Credit Agreement is amended to (i) add the phrase
“in all material respects” immediately following the phrase “fairly present”
appearing in clause (a) thereof and (ii) delete the date “July 3, 2011”
appearing in clauses (a) and (b) thereof and to replace each such date with
“June 30, 2013”.
1.23    Article VI of the Credit Agreement is amended to add the following as a
new Section 6.16 thereto:
6.16    OFAC and Anti-Corruption Laws.
(a)    The Company and, to the best of its knowledge, its controlled affiliated
companies and their respective directors, officers, employees, and agents are
conducting their business in compliance in all material respects with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
(b)    None of the Company or, to the best of its knowledge, its controlled
affiliated companies or their respective directors, officers, employees or
agents acting or directly benefiting in any capacity in connection with the
Credit Extensions:
(i)    is a Designated Person;
(ii)    is a Person that is owned or controlled by a Designated Person;
(iii)    is operating, organized or resident in a Sanctioned Country; or
(iv)    is (or, except as disclosed in writing to the Administrative Agent prior
to the Second Amendment Effective Date, has, to the Company’s knowledge, within
the year preceding the Second Amendment Effective Date) directly or, to the
Company’s knowledge, indirectly engaged in, any dealings or transactions
(1) with any Designated Person, (2) in any Sanctioned Country to the extent that
after giving effect to such dealings or transactions the Company and its
Subsidiaries have more than 5% of their consolidated assets in Sanctioned
Countries or derive more than 5% of their consolidated revenues from investments
in, or transactions with, Designated Persons or Sanctioned Countries, or
(3) otherwise in violation of Sanctions, to the extent that such violation of
Sanctions under this clause (3) could reasonably be expected to have a Material
Adverse Effect.
1.24    Section 7.01 of the Credit Agreement is amended to (i) add the phrase
“in all material respects” immediately following the phrase “present fairly”
appearing in clause (a) thereof, (ii) add the phrase “(i)” immediately prior to
the phrase “if such opinion” appearing in clause (a) thereof, (iii) add the
phrase “and (ii) such opinion may include references (excluding formal
qualifications) regarding audits performed by other auditors as contemplated by
AU Section 543, Part of Audit Performed by Other Independent Auditors

9

--------------------------------------------------------------------------------




(or any successor or similar standard under GAAP)” at the end of clause (a)
thereof and (iv) add the phrase “in all material respects” immediately following
the phrase “fairly presenting” appearing in clause (b) thereof.
1.25    Section 7.06 of the Credit Agreement is amended to delete the phrase
“responsible independent insurers” appearing therein and to replace such phrase
with “reputable independent insurers (except to the extent that any insurance
company insuring the properties of the Company and each Subsidiary ceases to be
financially sound and reputable after the Second Amendment Effective Date, in
which case, the Company shall promptly replace such insurance company with a
financially sound and reputable insurance company)”.
1.26    Section 7.07 of the Credit Agreement is amended to (i) delete the word
“material” appearing immediately prior to the phrase “tax liabilities” appearing
therein, (ii) add the phrase “(a)” immediately following the word “unless”
appearing therein and (iii) add the phrase “and/or (b) the failure to do so
could not reasonably be expected to have a Material Adverse Effect” at the end
thereof.
1.27    Section 7.12 of the Credit Agreement is amended to delete the phase “,
commercial paper back-up” appearing therein.
1.28    Section 7.13(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
7.13    Guaranty. (a) The Company shall take all steps reasonably necessary to
ensure that at all times (i) the Company’s obligations hereunder are guaranteed
by all Material Subsidiaries that are Domestic Subsidiaries and (ii) either (A)
the Company and the Guarantors own at least 75% of the total assets as of the
end of, and generated at least 75% of the revenue for, the 12-month period
ending on the last day of the calendar quarter ended immediately prior to the
date of determination for which financial statements have been delivered
pursuant to subsection 7.01(a) or (b), of the Company and its Subsidiaries on a
consolidated basis (in each case excluding Excluded Subsidiaries); or (B) the
Company’s obligations hereunder are guaranteed by (1) Domestic Subsidiaries
(excluding Excluded Subsidiaries) that, together with the Company, own at least
90% of the domestic assets as of the end of, and generated at least 90% of
domestic revenue of the Company and its Domestic Subsidiaries (in each case
excluding Excluded Subsidiaries) on a consolidated basis for, the 12-month
period ending on the last day of the calendar quarter ended immediately prior to
the date of determination for which financial statements have been delivered
pursuant to subsection 7.01(a) or (b) and (2) except to the extent such guaranty
would (x) result in adverse tax consequences (other than insignificant
consequences) for the Company or any Subsidiary or (y) be prohibited,
impractical or disproportionately expensive under applicable law or the
applicable joint venture agreement for any Subsidiary that is a foreign joint
venture, each Material Subsidiary that is a Foreign Subsidiary; provided that at
any time that the Company’s long-term senior unsecured public debt without third
party credit enhancement (or, if no such debt is outstanding, corporate or
similar ratings of the Company) has both a “BBB” or better rating by S&P and a
“Baa2” or better rating by Moody’s, the only Subsidiaries that will be required
to provide subsidiary guarantees will be those Subsidiaries that are guarantors
of either (a) the Company’s 6-7/8% Senior Notes due 2020 or (b) one or more
other Credit Facilities (as defined in the First Supplemental Indenture for the
Senior Notes referred to in clause (a) above, regardless of whether such Senior
Notes remain in effect) in a principal amount of $15,000,000 million or more.
1.29    Section 8.01 of the Credit Agreement is amended to (i) delete the phrase
“Closing Date” appearing in clause (a) thereof and to replace such phrase with
“Second Amendment Effective Date”, (ii)

10

--------------------------------------------------------------------------------




delete the word “and” appearing at the end of clause (o) thereof, (iii) change
clause (p) thereof to a new clause (q) thereof and (iv) add the following as a
new clause (p) thereof:
(p)    Liens on assets in order to secure defeased indebtedness; and
1.30    Section 8.05 of the Credit Agreement is amended to (i) delete the phrase
“Closing Date” appearing in clause (a) thereof and to replace such phrase with
“Second Amendment Effective Date”, (ii) delete the reference to “(p)” appearing
in clause (d) thereof and to change such reference to “(q)” and (iii) delete the
amount “$350,000,000” appearing in clause (m) thereof and to replace such amount
with the phrase “the amount permitted by Section 8.10”.
1.31    Section 8.07 of the Credit Agreement is amended and restated in its
entirety to read as follows:
8.07    ERISA. The Company shall not, and shall not permit any of its ERISA
Affiliates to: (a) engage in a prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan; or (b) engage in a
transaction that could be reasonably expected to be subject to Section 4069 or
4212(c) of ERISA, in the case of each of the foregoing clauses (a) and (b) to
the extent such transaction or violation could reasonably be expected to result
in a Material Adverse Effect.
1.32    Section 8.08 of the Credit Agreement is amended to delete the phrase
“Average Funded Debt” appearing therein and to replace such phrase with “Total
Funded Debt (for each of the most recently ended four fiscal quarters in such
Computation Period)”.
1.33    Article VIII of the Credit Agreement is amended to add the following as
a new Section 8.12 thereto:
8.12    OFAC and Anti-Corruption Laws.
(a)    The Company shall not, and shall ensure that none of its controlled
affiliated companies will, directly or, to the Company’s knowledge, indirectly
use the proceeds of Credit Extensions hereunder:
(i)    for any purpose which would breach the U.K. Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions, in each case in a manner that could reasonably be expected
to have a Material Adverse Effect;
(ii)    to fund or finance any activities, business or transaction of or with
any Designated Person or in any Sanctioned Country, or otherwise in violation of
Sanctions, as such Sanctions are in effect from time to time; or
(iii)    in any other manner that will result in liability to the Administrative
Agent or any Lender under any applicable Sanctions or a breach by the
Administrative Agent or any Lenders of any Sanctions.
(b)    The Company shall not, and shall ensure that none of its controlled
affiliated companies will, use funds or assets obtained directly or, to the
Company’s knowledge, indirectly from transactions with or otherwise relating to
(i) Designated Persons, or (ii) any Sanctioned Country,

11

--------------------------------------------------------------------------------




to pay or repay any amount owing to the Administrative Agent or any Lender under
any Loan Document.
(c)    The Company shall, and shall ensure that each of its controlled
affiliated companies will:
(i)    conduct its business in compliance with Anti-Corruption Laws in all
material respects;
(ii)    maintain policies and procedures designed to promote and achieve
compliance with Anti-Corruption Laws; and
(iii)    have reasonable controls and safeguards in place designed to prevent
any proceeds of any Credit Extension hereunder from being used contrary to the
representations and undertakings set forth herein.
1.34    Section 9.01(e) of the Credit Agreement is amended to (i) add the
parenthetical “(excluding Indebtedness owed to the Company or any Subsidiary)”
immediately following the phrase “in respect of any Indebtedness” appearing
therein and (ii) add the following as a new sentence at the end thereof:
Notwithstanding the foregoing, none of the following events shall constitute an
Event of Default under this clause (e) unless such event results in the
acceleration of other Indebtedness of a Borrower or any Specified Subsidiary in
an aggregate principal amount of more than $50,000,000: (i) any secured
Indebtedness becoming due as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (ii) any change of control offer
made within 60 days after an acquisition with respect to, and effectuated
pursuant to, Indebtedness of an acquired business, (iii) any default under
Indebtedness of an acquired business if such default is cured, or such
Indebtedness is repaid, within 60 days after the acquisition of such business so
long as no other creditor accelerates or commences any kind of enforcement
action in respect of such Indebtedness or (iv) mandatory prepayment requirements
arising from the receipt of net cash proceeds from debt, dispositions (including
casualty losses, governmental takings and other involuntary dispositions),
equity issues or excess cash flow, in each case pursuant to Indebtedness of an
acquired business.
1.35    Section 9.01(h) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(h)    ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Company under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC; (ii) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under section 303(k) of ERISA; or (iii) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Plan that gives rise to
withdrawal liability to Multiemployer Plans, and in each such case under this
clause (h) such event or circumstance could reasonably be expected to result in
a Material Adverse Effect.
1.36    Section 12.01 of the Credit Agreement is amended to (i) add the
parenthetical “(other than any amendment or waiver with respect to the
application of default interest)” immediately following the phrase “any Loan”
appearing in clause (a)(iii) thereof, (ii) add the phrase “(A)” immediately
prior to the phrase “no Defaulting Lender shall have any right” appearing in the
final paragraph thereof and (iii) add the following at the end of the final
paragraph thereof:

12

--------------------------------------------------------------------------------




and (B) as to any amendment or amendment and restatement otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment or amendment
and restatement, would have no Commitment or outstanding Loans so long as such
Lender receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, amendment and restatement or other modification becomes
effective
1.37    Section 12.08(b) of the Credit Agreement is amended to add “The assignor
with respect to any assignment that does not require the Company’s consent under
the foregoing provisions shall nevertheless provide written notice to the
Company thereof prior to, or promptly after, such assignment. In the case of any
assignment that requires the Company’s consent under the foregoing provisions,
without limiting any other factors that may be reasonable, it shall be
reasonable for the Company to consider a proposed assignee’s right to require
reimbursement pursuant to Article IV when determining whether to consent to such
assignment.” as new sentences immediately following the first sentence thereof.
1.38    Schedule 1.01 of the Credit Agreement is amended to amend and restate
the pricing grid appearing therein to read as follows:
Level
Average Net Leverage Ratio
Applicable Margin for Eurocurrency Loans/
LC Fee Rate**
Applicable Margin for Base Rate Loans
Commitment Fee Rate


I
≥3.00 to 1.0
225.0 bps
125.0 bps
37.5 bps
II
<3.00 to 1.0 but ≥2.25 to 1.0
200.0 bps
100.0 bps
32.5 bps
III
<2.25 to 1.0 but ≥1.50 to 1.0
175.0 bps
75.0 bps
27.5 bps
IV*
<1.50 to 1.0 but ≥0.75 to 1.0
150.0 bps
50.0 bps
22.5 bps
V*
<0.75
125.0 bps
25.0 bps
17.5 bps



1.39    The Credit Agreement is amended to add Schedule 1.01A attached hereto as
a new Schedule 1.01A to the Credit Agreement.
1.40    Schedule 2.01 of the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.
1.41    Schedule 8.01 of the Credit Agreement is amended and restated in its
entirety in the form of Schedule 8.01 attached hereto.
1.42    Schedule 8.05 of the Credit Agreement is amended and restated in its
entirety in the form of Schedule 8.05 attached hereto.
1.43    Schedule 12.02 of the Credit Agreement is amended and restated in its
entirety in the form of Schedule 12.02 attached hereto.
SECTION 2    AMENDMENTS TO GUARANTY. Effective on (and subject to the occurrence
of) the Second Amendment Effective Date, the Subsidiary Guarantor and the
Administrative Agent agree that the Guaranty is amended as follows:

13

--------------------------------------------------------------------------------




2.1    The first paragraph following the recitals set forth in the Guaranty is
amended to add the proviso “; provided that the definition of “Liabilities”
shall not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party” immediately following the phrase “called the ‘Liabilities’”
appearing therein.
2.2    The Guaranty is amended to add the following as a new paragraph at the
end thereof:
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other guarantor party hereto
to honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this paragraph shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Liabilities in accordance with the terms hereof and the other Loan
Documents. Each Qualified ECP Guarantor intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein, “Qualified ECP
Guarantor” means, in respect of any Specified Swap Obligation, each guarantor
party hereto that has total assets exceeding $10,000,000 at the time the
relevant guarantee becomes or would become effective with respect to such
Specified Swap Obligation or such other Person as constitutes an ECP and can
cause another Person to qualify as an ECP at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 3    REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to the Administrative Agent and the Lenders that on the Second Amendment
Effective Date, after giving effect hereto, (a) the representations and
warranties made in Article VI of the Credit Agreement (as amended hereby) are
true and correct in all material respects with the same effect as if made on and
as of the Second Amendment Effective Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct in all material respects as of such earlier date);
and (b) no Event of Default or Default exists or will result from the execution
and delivery of this Amendment.
SECTION 4    DEPARTING LENDERS. The parties hereto hereby acknowledge and agree
that:
4.1    Each of Fifth Third Bank and The PrivateBank and Trust Company (each a
“Departing Lender” and collectively the “Departing Lenders”) is entering into
this Amendment solely to evidence its exit from the Credit Agreement and shall
have absolutely no obligation hereunder. Upon the effectiveness hereof and the
payment described in Section 4.2 below, each Departing Lender shall no longer
(i) constitute a “Lender” for all purposes under the Loan Documents, (ii) be a
party to the Credit Agreement and (iii) have any obligations under any of the
Loan Documents, in each case, without further action required on the part of any
Person.
4.2    Upon the effectiveness hereof: (i) each Departing Lender’s “Commitment”
under the Credit Agreement shall be terminated, (ii) each Departing Lender shall
have received payment in full in immediately available funds of all of its
Loans, all interest thereon and all other amounts payable to it under the Credit
Agreement, (iii) each Departing Lender shall not be a Lender hereunder as
evidenced by its execution and

14

--------------------------------------------------------------------------------




delivery of its signature page hereto, (iv) the defined term “Lenders” in the
Credit Agreement shall exclude the Departing Lenders and (v) the Loan Parties
shall have no further obligations to the Departing Lenders under any of the Loan
Documents (other than such obligations of the Loan Parties thereunder expressly
stated to survive any such payment and termination of the Loans and Commitments
of the Departing Lenders).
SECTION 5    EFFECTIVENESS. The amendments set forth in Sections 1 and 2 shall
become effective on the date (the “Second Amendment Effective Date”) of
satisfaction of the following conditions precedent:
5.1    The Administrative Agent shall have received counterparts of this
Amendment signed by the Borrowers, the Subsidiary Guarantor, the Lenders
(including the Departing Lenders), the Issuing Lender and the Swing Line Lender.
5.2    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Second
Amendment Effective Date) of (i) Foley & Lardner LLP, special counsel to the
Loan Parties, (ii) Patricia Hanz, Esq., assistant general counsel of the Loan
Parties, and (iii) Baker & McKenzie Zurich, Swiss counsel to B&S AG, in each
case covering such matters relating to the Borrowers, this Amendment or the
Credit Agreement as amended hereby as the Administrative Agent shall reasonably
request (and the Borrowers hereby instruct such counsels to deliver such
opinions to the Lenders and the Administrative Agent).
5.3    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization and validity of this Amendment and the Credit Agreement as amended
hereby, and any other matters relevant hereto, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
5.4    The Administrative Agent shall have received a certificate, dated the
Second Amendment Effective Date and signed by a Responsible Officer of the
Company, stating that (i) the representations and warranties made in Article VI
of the Credit Agreement (as amended hereby) are true and correct in all material
respects with the same effect as if made on and as of the Second Amendment
Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct in
all material respects as of such earlier date); and (ii) no Event of Default or
Default exists or will result from the execution and delivery of this Amendment.
5.5    The Administrative Agent shall have received, for the account of each
Lender (excluding any Departing Lender) party hereto that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, an upfront fee in an amount equal to the amount
previously disclosed to the Lenders and the Company.
5.6    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable and documented
out-of-pocket expenses (including the reasonable fees and expenses of counsel to
the Administrative Agent) in connection with this Amendment, in each case to the
extent the Company has received reasonably detailed invoices reasonably in
advance of the Second Amendment Effective Date.
5.7    The Administrative Agent shall have made such reallocations of each
Lender’s Pro Rata Share of the Total Outstandings under the Credit Agreement as
are necessary in order that the Total Outstandings with respect to such Lender
reflects such Lender’s Pro Rata Share of the Total Outstandings

15

--------------------------------------------------------------------------------




under the Credit Agreement as amended hereby. The Borrowers hereby agree to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurocurrency Loans
and the reallocation described in this Section 5.7, in each case on the terms
and in the manner set forth in Section 4.04 of the Credit Agreement.
The Administrative Agent shall notify the Company promptly in writing of the
effectiveness of this Amendment, which notice shall be conclusive and binding.
SECTION 6    MISCELLANEOUS.
6.1    Continuing Effectiveness, etc. As herein amended, the Credit Agreement
and the Guaranty shall remain in full force and effect and each is hereby
ratified and confirmed in all respects.
6.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery of an executed
counterpart hereof, or signature page hereto, to the Administrative Agent by
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart hereof.
6.3    Incorporation by Reference. The provisions of Sections 12.04, 12.14, and
12.15 of the Credit Agreement are incorporated herein by reference as if fully
set forth herein, mutatis mutandis.
6.4    Successors and Assigns. This Amendment shall be binding upon the Loan
Parties, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Loan Parties, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent.
6.5    Consent and Reaffirmation. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the Credit
Agreement, the Guaranty and any other Loan Document executed by it and
acknowledges and agrees that such Credit Agreement, the Guaranty and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.
[Signature Pages Follow]



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
BRIGGS & STRATTON CORPORATION,
as the Company
 
 
 
 
 
By
/s/ Andrea L. Golvach
 
Name Andrea L. Golvach
 
Title Vice President & Treasurer
 
 
 
 
 
BRIGGS & STRATTON AG,
as a Borrower
 
 
 
 
 
By
/s/ David J. Rodgers
 
Name David J. Rodgers
 
Title Director
 
 
 
 
 
BRIGGS & STRATTON POWER PRODUCTS GROUP, LLC,
as the Subsidiary Guarantor
 
 
 
 
 
By
/s/ David J. Rodgers
 
Name David J. Rodgers
 
Title Treasurer




Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as an Issuing Lender, as the Swing Line Lender and as
Administrative Agent




By:/s/Richard Barritt
Name: Richard Barritt
Title: Associate





Second Amendment to Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Caroline V. Krider
Name: Caroline V. Krider
Title: Senior Vice President and Lender



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A.,
as a Lender




By: /s/ Ronald J. Carey
Name: Ronald J. Carey
Title: Senior Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Steven K. Kessler
Name: Steven K. Kessler
Title: Senior Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Mark Holm
Name: Mark Holm
Title: Managing Director



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Henry Hissrich
Name: Henry Hissrich
Title: Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




ASSOCIATED BANK,
as a Lender




By: /s/ Derek Smith
Name: Derek Smith
Title: Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By: /s/ Jason Krogh
Name: Jason Krogh
Title: Authorized Signatory



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION,
as a Lender




By: /s/ David Wang
Name: David Wang
Title: Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender




By: /s/ Heather Whiting
Name: Heather Whiting
Title: Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, N.A.,
as a Lender




By: /s/ Joseph Philbin
Name: Joseph Philbin
Title: Senior Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY,
as a Lender




By: /s/ Patrick Cowan
Name: Patrick Cowan
Title: Senior Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




SANTANDER BANK, N.A.
as a Lender




By: /s/ Thomas J. Devitt
Name: Thomas J. Devitt
Title: Senior Vice President



Second Amendment to Credit Agreement

--------------------------------------------------------------------------------






The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Second Amendment Effective Date, it is no longer a party to the Credit
Agreement




FIFTH THIRD BANK,
as a Departing Lender




By: /s/ Gary S. Losey
Name: Gary S. Losey
Title: Vice President - Corporate Banking





Second Amendment to Credit Agreement

--------------------------------------------------------------------------------




The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Second Amendment Effective Date, it is no longer a party to the Credit
Agreement




THE PRIVATEBANK AND TRUST COMPANY,
as a Departing Lender




By: /s/ Peter B. Campbell
Name: Peter B. Campbell
Title: Associate Managing Director









Second Amendment to Credit Agreement